FILED
                            NOT FOR PUBLICATION                             SEP 03 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-30274

               Plaintiff - Appellee,             D.C. No. 1:08-CR-00065-EJL

  v.
                                                 MEMORANDUM *
RAMIRO TONY FLORES,

               Defendant - Appellant.



                    Appeal from the United States District Court
                              for the District of Idaho
                     Edward J. Lodge, District Judge, Presiding

                            Submitted August 23, 2010 **

Before:        LEAVY, HAWKINS, and THOMAS, Circuit Judges.

       Ramiro Tony Flores appeals from the 150-month sentence imposed

following his guilty-plea conviction for conspiracy to distribute methamphetamine

and conspiracy to launder money, in violation of 21 U.S.C. §§ 841(a)(1) and 846,




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and 18 U.S.C. §§ 1956, 1956(h), and 1957. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      Flores contends that the district court violated Federal Rule of Criminal

Procedure 32(i)(3)(B) by applying a four-level leadership role enhancement,

pursuant to U.S.S.G. § 3B1.1(a), without resolving disputed portions of the

presentence investigation report. The district court properly overruled Flores’

objection to the leadership role enhancement as he did not raise any specific factual

disputes that required resolution by the district court. See United States v.

Stoterau, 524 F.3d 988, 1011-12 (9th Cir. 2008); cf. United States v. Carter, 219

F.3d 863, 867-68 (9th Cir. 2000).

      AFFIRMED.




                                           2                                    09-30274